Citation Nr: 9908563	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected degenerative disc disease at C5 to C6, with 
degenerative arthritis, for the period July 17, 1990 to 
January 3, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease at C5 to C6, with 
degenerative arthritis, from January 4, 1997.

3.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain for the period July 17, 1990 to 
March 12, 1993.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain from March 13, 1993.


REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to May 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for lumbosacral strain and for degenerative disc disease at 
C5 to C6 with degenerative arthritis.  The veteran perfected 
an appeal with respect to the dates and percentages of 
disability evaluations assigned therein.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).

The Board notes that in his VA Form 9 received in September 
1998, the veteran also appears to raise the issue of 
entitlement to an increased evaluation for his service-
connected left upper extremity; he is service-connected for a 
post-operative, post traumatic fracture of the left proximal 
humerus, evaluated as 20 percent disabling; and for a 
laceration scar on the left axilla, evaluated as zero percent 
disabling.  The veteran had previously perfected an appeal 
with respect to the evaluation assigned to his left proximal 
humerus fracture.  The Board, in its August 1997 decision, 
denied that claim; as the veteran did not appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), that determination became 
final and is no longer before the Board.  
38 U.S.C.A. § 7105(c) (West 1991& Supp. 1998).  The above 
matters pertinent to evaluation of the veteran's left upper 
extremity are therefore referred to the RO for appropriate 
action.



REMAND

The Board first notes that although the September 1997 RO 
rating decision established service connection for 
lumbosacral strain and degenerative disc disease at C5 to C6 
with degenerative arthritis, the benefits sought on appeal, 
the veteran specifically expressed disagreement with the 
assigned disability evaluations and effective dates.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  Thus, his appeal with respect to those 
disabilities continues.

The Board notes that the RO initially assigned benefits as 
follows:  1) service-connected degenerative disc disease at 
C5 to C6, with degenerative arthritis, was evaluated as zero 
percent disabling for the period July 17, 1990 to January 3, 
1997, with a 20 percent evaluation assigned thereafter; and, 
lumbosacral strain was evaluated as zero percent disabling 
for the period July 17, 1990 to March 12, 1993; with a 20 
percent evaluation assigned thereafter.  In this case, in 
addition to his overall contention that evaluations in excess 
of 20 percent are warranted for his cervical and lumbar spine 
disabilities, the veteran has specifically disagreed with the 
RO's decision to assign noncompensable evaluations for a 
portion of the appeal period.  In the September 1997 rating 
decision, the RO discusses the distinct evaluatory periods 
and indicates that the effective dates of the compensable 
evaluations are based on the dates of respective VA 
examinations.  However, the RO does not include notice to the 
veteran of the laws and regulations applicable to effective 
dates:  38 C.F.R. § 3.400 (1998) generally provides that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  

Moreover, the above facts fall squarely within the situation 
contemplated by the Court in Fenderson v. West, No. 96-947 
(U.S. Vet.App. Jan. 20, 1999).  In Fenderson, the Court held 
that evidence to be considered pt of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.  Thus, consistent with Fenderson, the 
question arises not only as to whether the 20 percent 
disability evaluation assigned to the veteran's cervical and 
lumbar spine disabilities should be retroactive to the date 
service connection was established, but also whether any 
evaluation in excess of zero percent is warranted for the 
respective periods prior to the date the 20 percent 
evaluations became effective.

With regard to the question of the appropriate evaluations to 
be assigned to the veteran's lumbar and cervical 
disabilities, the Board notes that reports of multiple VA 
examinations are of record.  In January 1997, orthopedic 
examination of the veteran's cervical spine was conducted.  
That examination revealed limited cervical motion and 
moderate spasm of the paravertebral musculature of the 
cervical spine, and pain and stiffness in the lumbar spine 
with mild spasm and negative straight leg raising; the 
veteran denied associated leg numbness at that time.  

In June 1998, a VA examiner noted that the veteran denied 
obvious upper and lower extremity radicular symptoms; he 
indicated only that he had developed some "numbness" around 
his knee joint.  At that time the examiner noted that 
examination of the lumbar spine was "rather unsettling" 
with the veteran manifesting numerous Wadell signs consistent 
with pain exaggeration behaviors.  The examiner also noted 
inconsistencies between the veteran's range of lumbar motion 
to specific testing when compared to his observed behavior 
such as when sitting with his hips flexed at 90 degrees.  
Neurologic examination was stated to reveal break away 
weakness in the left foot dorsiflexors and some straight leg 
testing was positive; the examiner again indicated that 
results were contradictory and opined that neurologic 
evaluation of the lower extremities was normal.  


In his substantive appeal, the veteran contends that his 
limitation of cervical and lumbar motion has increased since 
prior examinations.  He further indicates that the past 
rating decision had not addressed his left knee and left foot 
disorders.  In his statement he specifies the presence of 
left knee numbness and left foot weakness due to his lumbar 
disability.  The veteran acknowledged the June 1998 VA 
examiner's notation of inconsistent test results, but 
suggested that further examination was in order to 
substantiate such inconsistency.  The Board has considered 
the above, in addition to the veteran's contention that he is 
unable to maintain employment due to his cervical and lumbar 
spine disabilities.  The Board concludes that further 
evaluation, both neurologic and orthopedic and to include 
consideration of the factors enumerated in 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998), the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998), and the impact, if any, of the veteran's cervical and 
lumbar disabilities on his employability, would be useful in 
this case.

The Board further notes that in a decision dated in September 
1998, the RO denied the veteran entitlement to a total 
evaluation based on individual disability (TDIU) due to 
service-connected disability.  The veteran timely expressed 
disagreement with that determination in VA Form 9, received 
later in September 1998.  The RO has not yet issued a 
statement of the case in response to the veteran's notice of 
disagreement.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); see also Santayana v. Gober, No. 96-1277; 
Taylor v. Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) 
(single-judge nonprecedential memorandum decisions).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  Godfrey, 7 Vet. App. at 408-10; see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (July 24, 1992).

Accordingly, for the above reasons, the case must be returned 
to the RO for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to TDIU benefits.  The veteran should be 
advised of the time period in which to 
perfect his appeal.

2.  The RO should provide the veteran 
opportunity to identify or submit 
additional records probative of the 
severity of his cervical or lumbar 
disability.  After securing the necessary 
release, the RO should obtain any 
identified records for association with 
the claims file.

3.  The RO should schedule the veteran 
for orthopedic and neurologic 
examination(s).  The claims folder and a 
separate copy of this remand should be 
made available to the examiners for 
review before the examination(s).  Any 
indicated diagnostic testing should be 
accomplished, a written report of which 
should be associated with the examination 
report.  The examiners are requested to 
record pertinent medical complaints, 
symptoms, and clinical neurologic and 
orthopedic findings.  The examination 
report(s) should specifically include 
active and passive ranges of lumbar and 
cervical motion, expressed in terms of 
degrees and as best characterized in 
terms of mild, moderate or severe, and 
comment on the functional limitations, if 
any, caused by the service-connected 
cervical and/or lumbar disabilities in 
light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  If possible, 
the examiners should comment on the 
severity of the manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  With 
respect to the subjective complaints of 
pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiners also should specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claims with respect to the evaluation of 
his cervical and lumbar spine 
disabilities, and with consideration of 
Fenderson and 38 C.F.R. § 3.321(b)(1).  
If any benefit sought, for which a notice 
of disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing all potentially applicable 
laws and regulations not previously 
included, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

